PER CURIAM.
Antonio Moorer appeals the trial court’s order denying as untimely his rule 3.850 motion. We affirm in part and reverse in part.
In 2013, Moorer pleaded no contest to multiple felonies in two separate cases (lower-court cases 12-CF-3583 and 13-CF-790). The court sentenced him to a total of twenty years’ imprisonment. Moor-er appealed in both cases, and this court affirmed in both cases. This court’s mandate as to case 12-CF-3583 issued in March 2014, and its mandate as to case 13-CF-790 issued in August 2014.
In July 2016, Moorer filed the rule 3.850 motion at issue here. The trial court denied the motion as untimely, concluding that “[s]ince Defendant’s instant motion was not filed within two years of the mandate, his motion is time-barred.” See Fla. R. Crim. P. 3.850(b) (establishing deadlines). But the trial court relied entirely on the March 2014 mandate. Although the timing of that mandate made the motion untimely as to case 12-CF-3583, the motion was timely as to ease 13-CF-790. We therefore reverse in part and remand for the trial eourt to address the motion as it applies to case 13-CF-790. We otherwise affirm.
AFFIRMED in part, REVERSED in part, and REMANDED.
ROBERTS, C.J., and LEWIS and WINSOR, JJ., CONCUR.